                                           Case 5:21-cv-04136-BLF Document 8 Filed 06/01/21 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                       SAN JOSE DIVISION

                                   6

                                   7     IMESH PERERA,                                   Case No. 21-cv-04136-BLF
                                   8                   Plaintiff,
                                                                                         ORDER DIRECTING DEFENDANTS
                                   9             v.
                                                                                         TO RESPOND, SETTING HEARING
                                  10     DAVID W. JENNINGS, et al.,                      DATE, DIRECTING PLAINTIFF TO
                                                                                         SERVE DEFENDANTS WITH NOTICE
                                  11                   Defendants.                       OF ORDER AND FILE PROOF OF
                                                                                         SERVICE
                                  12
Northern District of California
 United States District Court




                                  13
                                              On June 1, 2021, Plaintiff filed a Motion for a Temporary Restraining Order. ECF 4. The
                                  14
                                       Court DIRECTS Defendants to file a response no later than June 7, 2021. The response SHALL
                                  15
                                       be no longer than twenty-five pages. Plaintiff SHALL NOT file a reply brief. The Court SETS a
                                  16
                                       motion hearing for June 10, 2021 at 9am via Zoom.
                                  17
                                              The Court DIRECTS Plaintiff to serve Defendants with notice of this Order via email no
                                  18
                                       later than June 2, 2021 at 10am. Plaintiff SHALL file proof of service with the Court.
                                  19
                                              IT IS SO ORDERED.
                                  20

                                  21
                                       Dated: June 1, 2021
                                  22
                                                                                     ______________________________________
                                  23                                                 BETH LABSON FREEMAN
                                                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
